Now, October 23, 1942, the decree of the court of common pleas entered in the above entitled case is reversed and it is now determined and decreed that John T. Michaels received a higher number of votes than Michael Havrilla and is entitled to the office of councilman *Page 499 
from the second ward of the Borough of North Braddock. Costs to be paid by the Borough of North Braddock. The prothonotary will forthwith transmit to the Secretary of the Commonwealth and to the proper county board a certified copy of this decree. Opinion will be filed later.